DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered, but the amendments have introduced new deficiencies under 35 U.S.C. 112(b).  Please see below for new and modified grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.   Examiner reminds Applicant that dependent claims, including withdrawn claims, should also be checked for compliance with 35 U.S.C. 112(b) and amended during prosecution 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  To the extent that Applicant’s arguments are pertinent to the current rejection, they are addressed below.  In response to applicant's argument that Devers would no longer function if included in the system, Examiner respectfully disagrees.  The regions suggested by Examiner will perform as vapor collection header and liquid collection header.  Applicant’s allegation of reduced yield 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “an elongated vapor collection header” and “an elongated liquid collection header”.  Newly presented claim 28 repeats this convention and further includes the limitations that the axes of the components are parallel to one another.  Applicant’s disclosure supports “elongated manifold separator”, but does not support “elongated” with respect the other elements or 
Claims 25, 27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 has been amended to recite “an elongated vapor collection header” and “an elongated liquid collection header”.  Newly presented claim 29 repeats this convention and further includes the limitations that the axes of the components are parallel to one another.  Applicant’s disclosure supports “elongated manifold separator”, but does not support “elongated” with respect the other elements or “parallel”.  Claims 27 and 29 are rejected insofar as they are dependent on claim 25 and therefore include the same error(s).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 11, 13, and 14 all continue to use “the multiple mixed phase inlets” after claim 1 has been amended to recite “a plurality of mixed phase outlets”.  Thus, the term “the multiple mixed phase inlets” lacks appropriate antecedent basis.  Applicant should pick one or the other convention and use it throughout.  Claims 2-5, 7-14, and 28 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  


Claims 9-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 recite the limitation “the liquid outlet […]”.  Claim 1 has been amended to recite a plurality of liquid outlets and claim 8 to recite “each” outlet.  It is, therefore, unclear which outlet of the plurality of outlets / each outlet is intended in claims 9-10.

Claims 25, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 has been amended to cancel the term “inlets” in item “v)” and to recite “streamplurality” in item “vi)”.  It is believed that these amendments were in error, but they rise to the level of creating a clarity issue since the claim needs the “inlets” to make sense and “streamplurality” lacks appropriate antecedent basis.  Claims 27 and 29 are rejected insofar as they are dependent on claim 25 and therefore includes the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted-Prior-Art (Figures 1 and 2) in view of Hinde et al. (US 2010/0031697: cited by Applicant), Grenier (US 4,181,174: previously cited), and Devers (US 5,724,833: previously cited).
Regarding claims 1-3, Applicant-Admitted-Prior-Art discloses a system for condensing and phase separating a refrigerant fluid comprising: 
a. a condenser inlet header configured to receive a stream of refrigerant vapor (see at least Figures 1 and 2, inlet distribution header #22; paragraphs [0005];[0006]) and having a condenser header outlet (see at least lines #24a-#24d); 
b. a condenser having a vapor inlet in fluid communication with the condenser header outlet (see at least Figures 1 and 2, air cooled tube bundles #20a-#20d; paragraphs [0005]-[0006]; see also Applicant’s definition of condenser at paragraph [0026]) and a plurality of mixed phase outlets (see at least Figures 1 and 2, lines #28a-#28d), said condenser configured to receive vapor through the vapor inlet and produce mixed phase fluid streams that exits the condenser through the plurality of mixed phase outlets (see at least paragraphs [0005]-[0006]);

Applicant-Admitted-Prior-Art does not disclose including a plurality/multiple mixed phase inlets, a plurality of vapor outlets, or a plurality of liquid outlets.
Hinde et al. teaches another manifold separator having an elongated body defining a separation chamber (see at least Figure 6, separator #132) and including a plurality of/multiple mixed phase inlets configured so that a mixed phase fluid is received within the separation chamber (see at least Figure 6, inlets between #122 and #132 and between #150 and #132; i.e. paragraphs [0034]; [0037]), said body also including a plurality of vapor outlets configured so that resulting vapor streams may exit the separation chamber (see at least Figure 6, return line #156; paragraph [0034]) and a liquid outlet configured so that a liquid stream may exit the separation chamber (see at least Figure 6, to pump #134).
Grenier teaches another manifold separator having an elongated body defining a separation chamber (see at least Figures 13 and 14, separator #146) and including a plurality of liquid outlets through which resulting liquid streams exit the manifold separator (see at least Figures 13 and 14, liquid outlets #145, #147; column 14, lines 13-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Applicant-Admitted-Prior-Art with including a plurality of/multiple mixed phase inlets and a plurality of vapor outlets, as taught by Hinde et al., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).): in this case, the expected benefit of servicing independent heat exchangers and/or heat exchange loops would result.  
Applicant-Admitted-Prior-Art in view of Grenier and Hinde et al. is silent regarding further comprising: d. an elongated vapor collection header having a first vapor collection header end portion with a first vapor stream inlet positioned therein and a second vapor collection header end portion with a second vapor stream inlet positioned therein, said first and second vapor stream inlets configured to receive vapor streams from the plurality of manifold separator vapor outlets, said elongated vapor collection header further including a vapor collection header outlet positioned between the first and second vapor stream inlets; 15  e. an elongated liquid collection header having a first liquid collection header end portion with a first liquid stream inlet positioned therein and a second liquid collection header end portion with a second liquid stream inlet positioned therein, said first and second liquid stream inlets configured to receive a liquid streams from the plurality of manifold separator liquid outlets, said elongated liquid collection header further including a liquid collection header outlet positioned between the first and second 
Devers teaches another mixed refrigerant system further comprising: d. an elongated vapor collection header having a first vapor collection header end portion with a first vapor stream inlet positioned therein and a second vapor collection header end portion with a second vapor stream inlet positioned therein, said first and second vapor stream inlets configured to receive vapor streams from the plurality of manifold separator vapor outlets, said elongated vapor collection header further including a vapor collection header outlet positioned between the first and second vapor stream inlets (see at least just upstream of conduit #68 (outlet) from separator column #60 which will receive vapor streams from both line #53 and #70 (inlets) which are on opposite ends of the column #60; column 4, lines 62-64); 15 e. an elongated liquid collection header having a first liquid collection header end portion with a first liquid stream inlet positioned therein and a second liquid collection header end portion with a second liquid stream inlet positioned therein, said first and second liquid stream inlets configured to receive a liquid streams from the plurality of manifold separator liquid outlets, said elongated liquid collection header further including a liquid collection header outlet positioned between the first and second liquid stream inlets (see at least conduit #74 (outlet) from separator column #60; column 4, line 66 through column 5, line 3: a plurality of streams are received including one liquid stream from each side of the column #60); and f. a liquid surge vessel having an inlet configured to receive a liquid stream from the liquid collection header outlet, said liquid surge vessel further including a surge vessel liquid outlet (see at least drum #66 in fluid communication with the liquid header conduit #74 via separator column #60 and having a drum liquid outlet at #70: thus capable of “configured to receive a liquid stream from the liquid collection header outlet”); further 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Applicant-Admitted-Prior-Art in view of Hinde et al. with further comprising: d. an elongated vapor collection header having a first vapor collection header end portion with a first vapor stream inlet positioned therein and a second vapor collection header end portion with a second vapor stream inlet positioned therein, said first and second vapor stream inlets configured to receive vapor streams from the plurality of manifold separator vapor outlets, said elongated vapor collection header further including a vapor collection header outlet positioned between the first and second vapor stream inlets; 15  e. an elongated liquid collection header having a first liquid collection header end portion with a first liquid stream inlet positioned therein and a second liquid collection header end portion with a second liquid stream inlet positioned therein, said first and second liquid stream inlets configured to receive a liquid streams from the plurality of manifold separator liquid outlets, said elongated liquid collection header further including a liquid collection header outlet positioned between the first and second liquid stream inlets; and f. a liquid surge vessel having an inlet configured to receive a liquid stream from the liquid collection header outlet, said liquid surge vessel further including a surge vessel liquid outlet; further comprising a pressure equalization line extending between and in fluid communication with a headspace of the liquid surge vessel and the vapor collection header or a line extending from the vapor collection header outlet, as taught by Devers, to improve the system of Applicant-Admitted-Prior-Art in view of Grenier and Hinde et al. by controlling the gas liquefaction process (see at least Devers column 2, lines 5-30). 

Regarding claim 4, Applicant-Admitted-Prior-Art as modified above further discloses wherein the multiple mixed phase inlets of the manifold separator are each provided with a separator inlet device (see at least Figure 1, separator inlet device #36).
Regarding claim 11, Applicant-Admitted-Prior-Art does not disclose wherein the vapor and liquid outlets of the manifold separator are positioned between at least two of the multiple mixed phase inlets.
Hinde et al. further teaches wherein the vapor and liquid outlets of the manifold separator are positioned between at least two of the multiple mixed phase inlets (see at least Figure 6, return lines #156 and to pump #134: both interspersed between the inlets between #122 and #132 and between #150 and #132).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Applicant-Admitted-Prior-Art with wherein the vapor and liquid outlets of the manifold separator are positioned between at least two of the multiple mixed phase inlets, as taught by Hinde et al., to improve the system of Applicant-Admitted-Prior-Art by allowing the separator to service multiple heat exchange loops and/or independent heat exchangers and by providing greater uniformity in loading and loading by distributing the inlets/outlets along the separator.
Regarding claim 12, Applicant-Admitted-Prior-Art further discloses wherein the condenser is an air cooled heat exchanger (see at least paragraphs [0005]; [0006]).
Regarding claim 13, Applicant-Admitted-Prior-Art further discloses wherein the condenser includes a plurality of tube bundles (see at least Figures 1 and 2, air cooled tube bundles #20a-#20d; paragraphs [0005]-[0006]; see also Applicant’s definition of condenser at paragraph [0026]) with each of the plurality of tube bundles having a line (see at least Figures 1 and 2, lines #28a-28d). 
Applicant-Admitted-Prior-Art does not disclose and connected to a corresponding one of the multiple mixed phase inlets in the manifold separator.
Hinde et al. further teaches wherein the condenser includes a plurality of tube bundles each having a line and connected to a corresponding one of the multiple mixed phase inlets in the manifold separator (see at least Figure 6, lines and inlets between #122 and #132; see also Applicant’s definition of condenser at paragraph [0026]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Applicant-Admitted-Prior-Art with and connected to a corresponding one of the multiple mixed phase inlets in the manifold separator, as taught by Hinde et al., to improve the system of Applicant-Admitted-Prior-Art by allowing the separator to service multiple heat exchange loops and by distributing the inlets along the separator to improve uniformity of loading.
Regarding claim 14, Applicant-Admitted-Prior-Art further discloses wherein the plurality of tube bundles includes at least four tube bundles (see at least Figures 1 and 2, air cooled tube bundles #20a-#20d; paragraphs [0005]-[0006]; see also Applicant’s definition of condenser at paragraph [0026]) where a first spacing between a first one of the multiple mixed phase inlets and a second one of the multiple mixed phase inlets differs from a second spacing between the second one of the of the multiple mixed phase inlets and a third one of the multiple mixed phase inlets but where the first spacing is the same as a third spacing between the third one of the multiple mixed phase inlets and a fourth one of the multiple mixed phase inlets (see at least lines #28a-#28d leading to the MR accumulator #32, the spacing is staggered such that #28a and #28b and #28c and #28d have the same spacing while #28b and #28c have different spacing).
Applicant-Admitted-Prior-Art does not disclose and the manifold separator has at least four of the multiple mixed phase inlets.
Hinde et al. further teaches and the manifold separator has a corresponding number of mixed phase inlets for each condenser (see at least Figure 6, lines and inlets between #122 and #132; see also Applicant’s definition of condenser at paragraph [0026]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Applicant-Admitted-Prior-Art with and the manifold separator has at least four of the multiple mixed phase inlets; that is: using the known technique of and the manifold separator has a corresponding number of mixed phase inlets for each condenser, taught by Hinde et al., to provide the system of Applicant-Admitted-Prior-Art with and the manifold separator has at least four of the multiple mixed phase inlets would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing the separator to service multiple heat exchange loops and distributing the inlets along the separator to improve uniformity of loading.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers, as applied to claim 4, above, and further in view of Gabel et al. (US 6,318,116: cited by Applicant).  
Regarding claim 5, Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers is silent regarding wherein each separator inlet device includes a baffle plate separator. 
Gabel et al. teaches another separator wherein the separator inlet device includes a baffle plate separator (see at least baffle #50; column 3, lines 50-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the separator of Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers with wherein each separator inlet device includes a baffle plate separator, as taught by Gabel et al., to improve the separator of Applicant-Admitted-Prior-.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers, as applied to claim 1, above, and further in view of Gabel et al. (US 6,318,116: cited by Applicant).  
Regarding claim 7, Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers is silent regarding wherein each vapor outlet of the manifold separator includes a vapor/liquid disengagement device.
Gabel et al. teaches another separator wherein the vapor outlet of the manifold separator includes a vapor/liquid disengagement device (see at least filter screen #42). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the separator of Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers with wherein each vapor outlet of the manifold separator includes a vapor/liquid disengagement device, as taught by Gabel et al., to improve the separator of Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers by limiting the amount of entrained liquid/debris and thus preventing slugging of the compressor.  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers, as applied to claim 1, above, and further in view of Sakima et al. (WO 2013/076971: English Abstract Provided by Examiner).  
Regarding claims 8-10, Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers is silent regarding wherein each liquid outlet of the manifold separator includes a baffle positioned within the manifold separator; wherein the baffle includes a baffle plate positioned in a plane that is perpendicular to a longitudinal axis of the manifold separator and is positioned 
Sakima et al. teaches another separator wherein the liquid outlet of the manifold separator includes a baffle positioned within the manifold separator (see at least Figure 3, liquid outlet pipe #32 which acts as a baffle within separator #1B); wherein the baffle includes a baffle plate positioned in a plane that is perpendicular to a longitudinal axis of the manifold separator and is positioned over the liquid outlet of the manifold separator (see at least Figure 3, liquid outlet pipe #32 may be considered a curved plate in a vertical axis which is perpendicular to a longitudinal axis and occludes the liquid outlet of the separator vessel #1B); wherein the baffle plate includes a cutout over the liquid outlet of the manifold separator (see at least Figure 3, opening #32e in liquid outlet pipe #32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the separator of Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers with wherein each liquid outlet of the manifold separator includes a baffle positioned within the manifold separator; wherein the baffle includes a baffle plate positioned in a plane that is perpendicular to a longitudinal axis of the manifold separator and is positioned over the liquid outlet of the manifold separator; wherein the baffle plate includes a cutout over the liquid outlet of the manifold separator, as taught by Sakima et al., to improve the separator of Applicant-Admitted-Prior-Art in view of Hinde et al., Grenier, and Devers by preventing vapor entrainment in the liquid outlet.  

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted-Prior-Art (Figures 1 and 2) in view of Hinde et al. (US 2010/0031697: cited by Applicant), Grenier (US 4,181,174), and Devers (US 5,724,833: previously cited).
Regarding claims 25 and 27, Applicant-Admitted-Prior-Art discloses a liquefaction system comprising: a. a liquefaction heat exchanger having one or more refrigeration passages 
Applicant-Admitted-Prior-Art does not disclose including a plurality of mixed phase inlets, a plurality of vapor outlets, or a plurality of liquid outlets.
Hinde et al. teaches another manifold separator having an elongated body defining a separation chamber (see at least Figure 6, separator #132) and including a plurality of mixed phase inlets configured so that a mixed phase fluid is received within the separation chamber (see at least Figure 6, inlets between #122 and #132 and between #150 and #132; i.e. paragraphs [0034]; [0037]), said body also including a plurality of manifold separator vapor outlets through which resulting vapor streams exit the manifold separator (see at least Figure 6, return line #156; paragraph [0034]) and a manifold separator liquid outlet configured so that a liquid stream may exit the separation chamber (see at least Figure 6, to pump #134).
Grenier teaches another manifold separator having an elongated body defining a separation chamber (see at least Figures 13 and 14, separator #146) and including a plurality of manifold separator liquid outlets through which resulting liquid streams exit the manifold separator (see at least Figures 13 and 14, liquid outlets #145, #147; column 14, lines 13-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Applicant-Admitted-Prior-Art with including a plurality of mixed phase inlets and a plurality of manifold separator vapor outlets, as taught by Hinde et al., and to provide the system of Applicant-Admitted-Prior-Art with a plurality of manifold separator liquid outlets, as taught by Grenier, to improve the system of Applicant-Admitted-Prior-Art by allowing the separator to service multiple heat exchange loops and/or independent heat exchangers, and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of 
Applicant-Admitted-Prior-Art in view of Hinde et al. and Grenier is silent regarding: v) an elongated vapor collection header having a first vapor collection header end portion with a first vapor stream inlet positioned therein and a second vapor collection header end portion with a second vapor stream inlet positioned therein, said first and second vapor stream [inlets] configured to receive vapor streams from the plurality of manifold separator vapor outlets, said elongated vapor collection header further including a vapor collection header outlet positioned between the first and second vapor stream inlets and in fluid communication with one of the one or more refrigeration passages of the liquefaction heat exchanger; vi) an elongated liquid collection header having a first liquid collection header end portion with a first liquid stream inlet positioned therein and a second liquid collection header end portion with a second liquid stream inlet positioned therein, said first and second liquid [streamplurality] of inlets configured to receive a liquid streams from the plurality of manifold separator liquid outlets, said elongated liquid collection header further including a liquid collection header outlet positioned between the first and second liquid stream inlets and in fluid communication with one of the one or more refrigeration passages of the liquefaction heat exchanger; further comprising a liquid surge vessel having an inlet configured to receive a liquid stream from the liquid collection header outlet, said liquid surge vessel further including a surge vessel liquid outlet in fluid communication with one of the one or more refrigeration passages of the heat exchanger.
Devers teaches another liquefaction system wherein the compression system further comprises: v) an elongated vapor collection header having a first vapor collection header end portion with a first vapor stream inlet positioned therein and a second vapor collection header end portion with a second vapor stream inlet positioned therein, said first and second vapor stream [inlets] configured to receive vapor streams from the plurality of manifold separator vapor 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Applicant-Admitted-Prior-Art in view of Hinde 

                                                                                                                                                                     




                                                                                                                                                                                                 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763